Title: From Thomas Jefferson to Thomas Mann Randolph, [29 August 1798]
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            [29 Aug. 1798]
          
          I find that the Ogee plain I sent you, was for the architraves of my doors as well as your windows. as we are now about these, I must borrow it of you again. what is become of the Carr’s brook expedition, and what the present intentions on that subject? we are always ready. loves & kisses to Martha & the little ones. Adieu.
        